The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 18, 2015

                                       No. 04-15-00475-CR

                                       Christopher HUNT,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8842A
                            Honorable Sid L. Harle, Judge Presiding

                                          ORDER
        Appellant’s brief was originally due November 16, 2015. On November 12, 2015,
appellant filed a motion for extension of time to file his brief. In that motion, appellant asks that
we extend the time to January 16, 2016. The date requested is a Saturday, and sixty-one days
from the original due date. Accordingly, we GRANT appellant’s motion in part and DENY it in
part. We ORDER appellant to file his brief on or before Friday, January 15, 2016, sixty days
from the original due date.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court